Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly limited plaintiff’s recovery to $43,533.07 plus interest on that amount because plaintiff failed to move to increase its ad damnum clause (see, Reid v Weir-Metro Ambulance Serv., 191 AD2d 309, 309-310; 17 E. 80th Realty Corp. v 68th Assocs., 173 AD2d 245, 249; cf., Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 23, rearg denied 55 NY2d 801). We have examined the arguments raised by defendant Morris Diamond and conclude that they lack merit. (Appeals from Judgment of Supreme Court, Erie County, Flaherty, J.—Damages.) Present—Pine, J. P., Fallon, Wesley, Doerr and Davis, JJ.